 

Exhibit 10.7

ELECTROCORE, INC.

2018 OMNIBUS EQUITY INCENTIVE PLAN

(Effective June 21, 2018)

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

 

 

PAGE

Article 1. Effective Date, Objectives and Duration

1

1.1

Effective Date of the Plan

1

1.2

Objectives of the Plan

1

1.3

Duration of the Plan

1

Article 2. Definitions

1

2.1

“Affiliate”

1

2.2

“Award”

1

2.3

“Award Agreement”

1

2.4

“Board”

2

2.5

“Bonus Shares”

2

2.6

“Cause”

2

2.7

“CEO”

2

2.8

“Change in Control”

2

2.9

“Code”

2

2.10

“Committee” or “Incentive Plan Committee”

2

2.11

“Compensation Committee”

2

2.12

“Common Stock”

2

2.13

“Corporate Transaction”

2

2.14

“Deferred Stock”

2

2.15

“Disability” or “Disabled”

2

2.16

“Dividend Equivalent”

3

2.17

“Effective Date”

3

2.18

“Eligible Person”

3

2.19

“Exchange Act”

3

2.20

“Exercise Price”

3

2.21

“Fair Market Value”

3

2.22

“Grant Date”

4

2.23

“Grantee”

4

2.24

“Incentive Stock Option”

4

2.25

“Including” or “includes”

4

2.26

“Management Committee”

4

2.27

“Non-Employee Director”

4

2.28

“Option”

4

2.29

“Other Stock-Based Award”

4

2.30

“Performance Period”

4

2.31

“Performance Share” and “Performance Unit”

4

2.32

“Period of Restriction”

4

2.33

“Person”

4

2.34

“Restricted Shares”

4

2.35

“Restricted Stock Units”

4

2.36

“Rule 16b-3”

4

2.37

“SEC”

4

2.38

“Section 16 Non-Employee Director”

4

2.39

“Section 16 Person”

4

2.40

“Separation from Service”

5

2.41

“Share”

5

2.42

“Stock Appreciation Right” or “SAR”

5

2.43

“Subsidiary Corporation”

5

2.44

“Surviving Company”

5

 

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

PAGE

2.45

“Term”

5

2.46

“Termination of Affiliation”

5

Article 3. Administration

5

3.1

Committee

5

3.2

Powers of Committee

6

3.3

No Repricings

8

Article 4. Shares Subject to the Plan

8

4.1

Number of Shares Available for Grants

8

4.2

Adjustments in Authorized Shares and Awards; Corporate Transaction, Liquidation
or Dissolution

9

Article 5. Eligibility and General Conditions of Awards

10

5.1

Eligibility

10

5.2

Award Agreement

10

5.3

General Terms and Termination of Affiliation

10

5.4

Nontransferability of Awards

10

5.5

Cancellation and Rescission of Awards

11

5.6

Stand-Alone, Tandem and Substitute Awards

11

5.7

Compliance with Rule 16b-3

12

5.8

Deferral of Award Payouts

12

Article 6. Stock Options

12

6.1

Grant of Options

12

6.2

Award Agreement

13

6.3

Option Exercise Price

13

6.4

Grant of Incentive Stock Options

13

6.5

Payment of Exercise Price

14

Article 7. Stock Appreciation Rights

14

7.1

Issuance

14

7.2

Award Agreements

14

7.3

SAR Exercise Price

15

7.4

Exercise and Payment

15

Article 8. Restricted Shares

15

8.1

Grant of Restricted Shares

15

8.2

Award Agreement

15

8.3

Consideration for Restricted Shares

15

8.4

Effect of Forfeiture

15

8.5

Escrow; Legends

15

Article 9. Performance Units and Performance Shares

16

9.1

Grant of Performance Units and Performance Shares

16

9.2

Value/Performance Goals

16

9.3

Earning of Performance Units and Performance Shares

16

Article 10. Deferred Stock and Restricted Stock Units

16

10.1

Grant of Deferred Stock and Restricted Stock Units

16

10.2

Vesting and Delivery

16

10.3

Voting and Dividend Equivalent Rights Attributable to Deferred Stock and
Restricted Stock Units

17

Article 11. Dividend Equivalents

17

Article 12. Bonus Shares

17

Article 13. Other Stock-Based Awards

18

Article 14. Non-Employee Director Awards

18

Article 15. Amendment, Modification, and Termination

18

15.1

Amendment, Modification, and Termination

18

15.2

Awards Previously Granted

18

- ii -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

PAGE

Article 16. Compliance with Code Section 409A

18

16.1

Awards Subject to Code Section 409A

18

16.2

Deferral and/or Distribution Elections

18

16.3

Subsequent Elections

19

16.4

Distributions Pursuant to Deferral Elections

19

16.5

Six Month Delay

19

16.6

Death or Disability

20

16.7

No Acceleration of Distributions

20

Article 17. Withholding

20

17.1

Required Withholding

20

17.2

Notification under Code Section 83(b)

21

Article 18. Additional Provisions

21

18.1

Successors

21

18.2

Severability

21

18.3

Requirements of Law

21

18.4

Securities Law Compliance

21

18.5

Forfeiture Events

22

18.6

No Rights as a Stockholder

22

18.7

Nature of Payments

22

18.8

Non-Exclusivity of Plan

22

18.9

Governing Law

22

18.10

Unfunded Status of Awards; Creation of Trusts

23

18.11

Affiliation

23

18.12

Participation

23

18.13

Military Service

23

18.14

Construction

23

18.15

Headings

23

18.16

Obligations

23

18.17

No Right to Continue as Director

23

18.18

Stockholder Approval

23

 

 

- iii -

--------------------------------------------------------------------------------

 

ELECTROCORE, INC.

2018 OMNIBUS EQUITY INCENTIVE PLAN

 

 

Article 1.
Effective Date, Objectives and Duration

1.1Effective Date of the Plan.  The Board of Directors of electroCore, Inc., a
Delaware corporation (the “Company”) formed upon the statutory conversion of
ElectroCore, LLC from a Delaware limited liability company (the “LLC”) into a
Delaware corporation, adopted the 2018 Omnibus Equity Incentive Plan (the
“Plan”) effective as of June 21, 2018 (the “Effective Date”).    

1.2Objectives of the Plan.  The Plan is intended (a) to allow selected employees
of and consultants to the Company and its Affiliates to acquire or increase
equity ownership in the Company, thereby strengthening their commitment to the
success of the Company and stimulating their efforts on behalf of the Company,
and to assist the Company and its Affiliates in attracting new employees,
officers and consultants and retaining existing employees and consultants, (b)
to optimize the profitability and growth of the Company and its Affiliates
through incentives which are consistent with the Company’s goals, (d) to provide
Grantees with an incentive for excellence in individual performance, (e) to
promote teamwork among employees, consultants and Non-Employee Directors, and
(f) to attract and retain highly qualified persons to serve as Non-Employee
Directors and to promote ownership by such Non-Employee Directors of a greater
proprietary interest in the Company, thereby aligning such Non-Employee
Directors’ interests more closely with the interests of the Company’s
stockholders.

1.3Duration of the Plan.  The Plan shall commence on the Effective Date and
shall remain in effect, subject to the right of the Board to amend or terminate
the Plan at any time pursuant to Article 15 hereof, until the earlier of the
tenth anniversary of the Effective Date, or the date all Shares subject to the
Plan shall have been purchased or acquired and the restrictions on all
Restricted Shares granted under the Plan shall have lapsed, according to the
Plan’s provisions.

Article 2.
Definitions

Whenever used in the Plan, the following terms shall have the meanings set forth
below:

2.1“Affiliate” means any corporation or other entity, including but not limited
to partnerships, limited liability companies and joint ventures, with respect to
which the Company, directly or indirectly, owns as applicable (a) stock
possessing more than fifty percent (50%) of the total combined voting power of
all classes of stock entitled to vote, or more than fifty percent (50%) of the
total value of all shares of all classes of stock of such corporation, or (b) an
aggregate of more than fifty percent (50%) of the profits interest or capital
interest of a non-corporate entity.

2.2“Award” means Options (including non-qualified options and Incentive Stock
Options), SARs, Restricted Shares, Performance Units (which may be paid in
cash), Performance Shares, Deferred Stock, Restricted Stock Units, Dividend
Equivalents, Bonus Shares or Other Stock-Based Awards granted under the Plan.

2.3“Award Agreement” means either (a) a written agreement entered into by the
Company and a Grantee setting forth the terms and provisions applicable to an
Award granted under this Plan, or (b) a written statement issued by the Company
to a Grantee describing the terms and provisions of such Award, including any
amendment or modification thereof.  The Committee may provide for the use of
electronic, internet or other non-paper Award Agreements and the use of
electronic, internet or other non-paper means for the acceptance thereof and
actions thereunder by the Grantee.

 

--------------------------------------------------------------------------------

 

2.4“Board” means the Board of Directors of the Company.

2.5“Bonus Shares” means Shares that are awarded to a Grantee with or without
cost and without restrictions either in recognition of past performance (whether
determined by reference to another employee benefit plan of the Company or
otherwise), as an inducement to become an Eligible Person or, with the consent
of the Grantee, as payment in lieu of any cash remuneration otherwise payable to
the Grantee.

2.6“Cause” means, except as otherwise defined in an Award Agreement:

(a)the commission of any act by a Grantee constituting a felony or crime of
moral turpitude (or their equivalent in a non-United States jurisdiction);

(b)an act of dishonesty, fraud, intentional misrepresentation, or harassment
which, as determined in good faith by the Committee, would:  (i) materially
adversely affect the business or the reputation of the Company or any of its
Affiliates with their respective current or prospective customers, suppliers,
lenders and/or other third parties with whom such entity does or might do
business; or (ii) expose the Company or any of its Affiliates to a risk of civil
or criminal legal damages, liabilities or penalties;

(c)any material misconduct in violation of the Company’s or an Affiliate’s
written policies; or

(d)willful and deliberate non-performance of the Grantee’s duties in connection
with the business affairs of the Company or its Affiliates;

provided, however, that if the Grantee has a written employment or consulting
agreement with the Company or any of its Affiliates or participates in any
severance plan established by the Company that includes a definition of “cause,”
Cause shall have the meaning set forth in such employment or consulting
agreement or severance plan.

2.7“CEO” means the Chief Executive Officer of the Company.

2.8“Change in Control” shall have the meaning set forth in Section 16.4(e).

2.9“Code” means the Internal Revenue Code of 1986, as amended from time to
time.  References to a particular section of the Code include references to
regulations and rulings thereunder and to successor provisions.

2.10“Committee” or “Incentive Plan Committee” has the meaning set forth in
Section 3.1(a).

2.11“Compensation Committee” means the compensation committee of the Board.

2.12“Common Stock” means the common stock, $0.001 par value, of the Company.

2.13“Corporate Transaction” shall have the meaning set forth in Section 4.2(b).

2.14“Deferred Stock” means a right, granted under Article 10, to receive Shares
at the end of a specified deferral period.  

2.15“Disability” or “Disabled” means, unless otherwise defined in an Award
Agreement, or as otherwise determined under procedures established by the
Committee for purposes of the Plan:

(a)Except as provided in (b) below, a disability within the meaning of Section
22(e)(3) of the Code; and

- 2 -

--------------------------------------------------------------------------------

 

(b)In the case of any Award that constitutes deferred compensation within the
meaning of Section 409A of the Code, a disability as defined in regulations
under Code Section 409A.  For purpose of Code Section 409A, a Grantee will be
considered Disabled if:

(i)the Grantee is unable to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve (12) months, or

(ii)the Grantee is, by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Grantee’s employer.

2.16“Dividend Equivalent” means a right to receive payments equal to dividends
or property, if and when paid or distributed, on a specified number of Shares.  

2.17“Effective Date” has the meaning set forth in Section 1.1.

2.18“Eligible Person” means any individual who is an employee (including any
officer) of, a non-employee consultant to, or a Non-Employee Director of, the
Company or any Affiliate; provided, however, that solely with respect to the
grant of an Incentive Stock Option, an Eligible Person shall be any employee
(including any officer) of the Company or any Subsidiary
Corporation.  Notwithstanding the foregoing, an Eligible Person shall also
include an individual who is expected to become an employee to, non-employee
consultant of or Non-Employee Director of the Company or any Affiliate within a
reasonable period of time after the grant of an Award (other than an Incentive
Stock Option); provided that any Award granted to any such individual shall be
automatically terminated and cancelled without consideration if the individual
does not begin performing services for the Company or any Affiliate within
twelve (12) months after the Grant Date.  Solely for purposes of Section 5.6(b),
current or former employees or non-employee directors of, or consultants to, of
an Acquired Entity who receive Substitute Awards in substitution for Acquired
Entity Awards shall be considered Eligible Persons under this Plan with respect
to such Substitute Awards.

2.19“Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.  References to a particular section of the Exchange Act include
references to successor provisions.

2.20“Exercise Price” means (a) with respect to an Option, the price at which a
Share may be purchased by a Grantee pursuant to such Option or (b) with respect
to an SAR, the price established at the time an SAR is granted pursuant to
Article 7, which is used to determine the amount, if any, of the payment due to
a Grantee upon exercise of the SAR.

2.21“Fair Market Value” of a Share means a price that is based on the opening,
closing, actual, high, low, or the arithmetic mean of selling prices of a Share
reported on an established stock exchange which is the principal exchange upon
which the Shares are traded on the applicable date or the preceding trading
day.  Unless the Committee determines otherwise, if the Shares are traded over
the counter at the time a determination of its Fair Market Value is required to
be made hereunder, Fair Market Value shall be deemed to be equal to the
arithmetic mean between the reported high and low or closing bid and asked
prices of a Share on the applicable date, or if no such trades were made that
day then the most recent date on which Shares were publicly traded.  In the
event Shares are not publicly traded at the time a determination of their value
is required to be made hereunder, the determination of their Fair Market Value
shall be made by the Committee in such manner as it deems appropriate provided
such manner is consistent with Treasury Regulation Section
1.409A-1(b)(5)(iv)(B).  

- 3 -

--------------------------------------------------------------------------------

 

2.22“Grant Date” means the date on which an Award is granted or such later date
as specified in advance by the Committee.

2.23“Grantee” means a person who has been granted an Award.

2.24“Incentive Stock Option” means an Option that is intended to meet the
requirements of Section 422 of the Code.

2.25“Including” or “includes” means “including, without limitation,” or
“includes, without limitation,” respectively.

2.26“Management Committee” has the meaning set forth in Section 3.1(b).

2.27“Non-Employee Director” means a member of the Board who is not an employee
of the Company or any Affiliate.

2.28“Option” means an option granted under Article 6 of the Plan.

2.29“Other Stock-Based Award” means a right, granted under Article 13 hereof,
that relates to or is valued by reference to Shares or other Awards relating to
Shares.

2.30“Performance Period” means, with respect to an Award of Performance Shares
or Performance Units, the period of time during which the performance vesting
conditions applicable to such Award must be satisfied.

2.31“Performance Share” and “Performance Unit” have the respective meanings set
forth in Article 9.

2.32“Period of Restriction” means the period during which Restricted Shares are
subject to forfeiture if the conditions specified in the Award Agreement are not
satisfied.

2.33“Person” means any individual, sole proprietorship, partnership, joint
venture, limited liability company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, entity or
government instrumentality, division, agency, body or department.

2.34“Restricted Shares” means Shares, granted under Article 8, that are both
subject to forfeiture and are nontransferable if the Grantee does not satisfy
the conditions specified in the Award Agreement applicable to such Shares.

2.35“Restricted Stock Units” are rights, granted under Article 10, to receive
Shares if the Grantee satisfies the conditions specified in the Award Agreement
applicable to such rights.  

2.36“Rule 16b-3” means Rule 16b-3 promulgated by the SEC under the Exchange Act,
as amended from time to time, together with any successor rule.  

2.37“SEC” means the United States Securities and Exchange Commission, or any
successor thereto.

2.38“Section 16 Non-Employee Director” means a member of the Board who satisfies
the requirements to qualify as a “non-employee director” under Rule 16b-3.

2.39“Section 16 Person” means a person who is subject to potential liability
under Section 16(b) of the Exchange Act with respect to transactions involving
equity securities of the Company.

- 4 -

--------------------------------------------------------------------------------

 

2.40“Separation from Service” means, with respect to any Award that constitutes
deferred compensation within the meaning of Code Section 409A, a “separation
from service” as defined in Treasury Regulation Section 1.409A-1(h).  For this
purpose, a “separation from service” is deemed to occur on the date that the
Company and the Grantee reasonably anticipate that the level of bona fide
services the Grantee would perform for the Company and/or any Affiliates after
that date (whether as an employee, Non-Employee Director or consultant or
independent contractor) would permanently decrease to a level that, based on the
facts and circumstances, would constitute a separation from service; provided
that a decrease to a level that is 50% or more of the average level of bona fide
services provided over the prior 36 months shall not be a separation from
service, and a decrease to a level that is 20% or less of the average level of
such bona fide services shall be a separation from service.  The Committee
retains the right and discretion to specify, and may specify, whether a
separation from service occurs with respect to those individuals who are
performing services for the Company or an Affiliate immediately prior to an
asset purchase transaction in which the Company or an Affiliate is the seller
and who continue to perform services for the buyer (or an affiliate thereof)
immediately following such asset purchase transaction; provided, such
specification is made in accordance with the requirements of Treasury Regulation
Section 1.409A-1(h)(4).

2.41“Share” means a share of Common Stock, and such other securities of the
Company, as may be substituted or resubstituted for Shares pursuant to Section
4.2 hereof.

2.42“Stock Appreciation Right” or “SAR” means an Award granted under Article 7
of the Plan.

2.43“Subsidiary Corporation” means a corporation other than the Company in an
unbroken chain of corporations beginning with the Company if, at the time of
granting the Option, each of the corporations other than the last corporation in
the unbroken chain owns stock possessing 50% or more of the total combined
voting power of all classes of stock in one of the other corporations in such
chain.  

2.44“Surviving Company” means (a) the surviving corporation in any merger,
consolidation or similar transaction, involving the Company (including the
Company if the Company is the surviving corporation), (b) or the direct or
indirect parent company of such surviving corporation or (c) the direct or
indirect parent company of the Company following a sale of substantially all of
the outstanding stock of the Company.

2.45“Term” of any Option or SAR means the period beginning on the Grant Date of
an Option or SAR and ending on the date such Option or SAR expires, terminates
or is cancelled.  No Option or SAR granted under this Plan shall have a Term
exceeding 10 years

2.46“Termination of Affiliation” occurs on the first day on which an individual
is for any reason no longer performing services for the Company or any Affiliate
in the capacity of an employee of, a non-employee consultant to, or a
Non-Employee Director of, the Company or any Affiliate or with respect to an
individual who is an employee of, a non-employee consultant to or a Non-Employee
Director of an Affiliate, the first day on which such entity ceases to be an
Affiliate of the Company unless such individual continues to perform Services
for the Company or another Affiliate without interruption after such entity
ceases to be an Affiliate.  Notwithstanding the foregoing, if an Award
constitutes deferred compensation within the meaning of Code Section 409A,
Termination of Affiliation with respect to such Award shall mean the Grantee’s
Separation from Service.  

Article 3.
Administration

3.1Committee.

(a)Subject to Article 14, and to Section 3.2, the Plan shall be administered by
a Committee (the “Incentive Plan Committee” or the “Committee”) of directors of
the Company appointed by the Board from time to time.  Notwithstanding the
foregoing, either the Board or the

- 5 -

--------------------------------------------------------------------------------

 

Compensation Committee may at any time and in one or more instances reserve
administrative powers to itself as the Committee or exercise any of the
administrative powers of the Committee.  The number of members of the Committee
may from time to time be increased or decreased as the Board or Compensation
Committee deems appropriate.  To the extent the Board or Compensation Committee
considers it desirable to comply with Rule 16b-3, the Committee shall consist of
two or more directors of the Company, all of whom qualify as Section 16
Non-Employee Directors.  

(b)The Board or the Compensation Committee may appoint and delegate to another
committee (“Management Committee”), or to the CEO, any or all of the authority
of the Board or the Committee, as applicable, with respect to Awards to Grantees
other than Grantees who are executive officers, Non-Employee Directors, or
Section 16 Persons at the time any such delegated authority is exercised.

(c)Unless the context requires otherwise, any references herein to “Committee”
include references to the Incentive Plan Committee, the Board or the
Compensation Committee to the extent Incentive Plan Committee, the Board or the
Compensation Committee, as applicable, has assumed or exercises administrative
powers itself as the Committee pursuant to subsection (a), and to the Management
Committee or the CEO to the extent either has been delegated authority pursuant
to subsection (b), as applicable; provided that (i) for purposes of Awards to
Non-Employee Directors, “Committee” shall include only the full Board, and (ii)
for purposes of Awards intended to comply with Rule 16b-3, the “Committee” shall
include only the Incentive Plan Committee or the Compensation Committee.

3.2Powers of Committee.  Subject to and consistent with the provisions of the
Plan (including Article 14), the Committee has full and final authority and sole
discretion as follows; provided that any such authority or discretion exercised
with respect to a specific Non-Employee Director shall be approved by the
affirmative vote of a majority of the members of the Board, even if not a
quorum, but excluding the Non-Employee Director with respect to whom such
authority or discretion is exercised:

(a)to determine when, to whom and in what types and amounts Awards should be
granted;

(b)to grant Awards to Eligible Persons in any number and to determine the terms
and conditions applicable to each Award (including the number of Shares or the
amount of cash or other property to which an Award will relate, any Exercise
Price or purchase price, any limitation or restriction, any schedule for or
performance conditions relating to the earning of the Award or the lapse of
limitations, forfeiture restrictions, restrictions on exercisability or
transferability, any performance goals including those relating to the Company
and/or an Affiliate and/or any division thereof and/or an individual, and/or
vesting based on the passage of time, based in each case on such considerations
as the Committee shall determine);

(c)to determine the benefit payable under any Performance Unit, Performance
Share, Dividend Equivalent, Other Stock-Based Award or Cash Incentive Award and
to determine whether any performance or vesting conditions have been satisfied;

(d)to determine whether or not specific Awards shall be granted in connection
with other specific Awards, and if so, whether they shall be exercisable
cumulatively with, or alternatively to, such other specific Awards and all other
matters to be determined in connection with an Award;

(e)to determine the Term of any Option or SAR;

- 6 -

--------------------------------------------------------------------------------

 

(f)to determine the amount, if any, that a Grantee shall pay for Restricted
Shares, whether to permit or require the payment of cash dividends thereon to be
deferred and the terms related thereto, when Restricted Shares (including
Restricted Shares acquired upon the exercise of an Option) shall be forfeited
and whether such shares shall be held in escrow;

(g)to determine whether, to what extent and under what circumstances an Award
may be settled in, or the exercise price of an Award may be paid in, cash,
Shares, other Awards or other property, or an Award may be accelerated, vested,
canceled, forfeited or surrendered or any terms of the Award may be waived, and
to accelerate the exercisability of, and to accelerate or waive any or all of
the terms and conditions applicable to, any Award or any group of Awards for any
reason and at any time;

(h)to determine with respect to Awards granted to Eligible Persons whether, to
what extent and under what circumstances cash, Shares, other Awards, other
property and other amounts payable with respect to an Award will be deferred,
either at the election of the Grantee or automatically pursuant to the terms of
the Award Agreement;

(i)to offer to exchange or buy out any previously granted Award for a payment in
cash, Shares or other Award;

(j)to construe and interpret the Plan and to make all determinations, including
factual determinations, necessary or advisable for the administration of the
Plan;

(k)to make, amend, suspend, waive and rescind rules and regulations relating to
the Plan;  

(l)to appoint such agents as the Committee may deem necessary or advisable to
administer the Plan;

(m)to determine the terms and conditions of all Award Agreements applicable to
Eligible Persons (which need not be identical) and, with the consent of the
Grantee, to amend any such Award Agreement at any time, among other things, to
permit transfers of such Awards to the extent permitted by the Plan; provided
that the consent of the Grantee shall not be required for any amendment (i)
which does not adversely affect the rights of the Grantee, or (ii) which is
necessary or advisable (as determined by the Committee) to carry out the purpose
of the Award as a result of any new applicable law or change in an existing
applicable law, or (iii) to the extent the Award Agreement specifically permits
amendment without consent;

(n)to cancel, with the consent of the Grantee, outstanding Awards and to grant
new Awards in substitution therefor;

(o)to impose such additional terms and conditions upon the grant, exercise or
retention of Awards as the Committee may, before or concurrently with the grant
thereof, deem appropriate, including limiting the percentage of Awards which may
from time to time be exercised by a Grantee;

(p)to make adjustments in the terms and conditions of, and the criteria in,
Awards in recognition of unusual or nonrecurring events (including events
described in Section 4.2) affecting the Company or an Affiliate or the financial
statements of the Company or an Affiliate, or in response to changes in
applicable laws, regulations or accounting principles;

(q)to correct any defect or supply any omission or reconcile any inconsistency,
and to construe and interpret the Plan, the rules and regulations, and Award
Agreement or any other instrument entered into or relating to an Award under the
Plan; and

- 7 -

--------------------------------------------------------------------------------

 

(r)to take any other action with respect to any matters relating to the Plan for
which it is responsible and to make all other decisions and determinations as
may be required under the terms of the Plan or as the Committee may deem
necessary or advisable for the administration of the Plan.

Any action of the Committee with respect to the Plan shall be final, conclusive
and binding on all persons, including the Company, its Affiliates, any Grantee,
any person claiming any rights under the Plan from or through any Grantee, and
stockholders, except to the extent the Committee may subsequently modify, or
take further action not consistent with, its prior action.  If not specified in
the Plan, the time at which the Committee must or may make any determination
shall be determined by the Committee, and any such determination may thereafter
be modified by the Committee.  The express grant of any specific power to the
Committee, and the taking of any action by the Committee, shall not be construed
as limiting any power or authority of the Committee.  Subject to Section 3.1(b),
the Committee may delegate to officers of the Company or any Affiliate the
authority, subject to such terms as the Committee shall determine, to perform
specified functions under the Plan.

3.3No Repricings.  Notwithstanding any provision in Section 3.2 to the contrary,
the terms of any outstanding Option or SAR may not be amended to reduce the
Exercise Price of such Option or SAR or cancel any outstanding Option or SAR in
exchange for other Options or SARs with an Exercise Price that is less than the
Exercise Price of the cancelled Option or SAR or for any cash payment (or Shares
having with a Fair Market Value) in an amount that exceeds the excess of the
Fair Market Value of the Shares underlying such cancelled Option or SAR over the
aggregate Exercise Price of such Option or SAR or for any other Award, without
stockholder approval; provided, however, that the restrictions set forth in this
Section 3.3, shall not apply (i) unless the Company has a class of stock that is
registered under Section 12 of the Exchange Act or (ii) to any adjustment
allowed under to Section 4.2.

Article 4.
Shares Subject to the Plan

4.1Number of Shares Available for Grants.  Subject to adjustment as provided in
Section 4.2 and except as provided in Section 5.6(b), the maximum number of
Shares hereby reserved for delivery under the Plan shall be:

(a)6,200,000 Shares, plus

(b)an annual increase to be added as of the first day of the Company’s fiscal
year, beginning in 2019 and occurring each year thereafter through 2028, equal
to the 4% of the total number of Shares of Common Stock issued and outstanding
on a fully-diluted basis as of the end of the Company's immediately preceding
fiscal year (or such lesser number of shares, including no shares, determined by
the Board in its sole discretion); provided, however, that the aggregate number
of additional Shares available for issuance pursuant to this paragraph (b) shall
not exceed a total of 45,000,000 Shares.

Up to a maximum of 40,000,000 Shares may be delivered pursuant to the exercise
of Incentive Stock Options granted hereunder.

If any Shares subject to an Award granted hereunder (other than a Substitute
Award granted pursuant to Section 5.6(b)) are forfeited or such Award otherwise
terminates without payment or delivery of such Shares, the Shares subject to
such Award, to the extent of any such forfeiture or termination, shall again be
available for grant under the Plan.  For avoidance of doubt, however, if any
Shares subject to an Award granted hereunder are withheld or applied as payment
in connection with the exercise of an Award or the withholding or payment of
taxes related thereto (“Returned Shares”), such Returned Shares will be treated
as having been delivered for purposes of determining the maximum number of
Shares available for grant under the Plan and shall not again be treated as
available for grant under the Plan.  Moreover, the number of Shares available
for issuance under the Plan may not be increased through the

- 8 -

--------------------------------------------------------------------------------

 

Company’s purchase of Shares on the open market with the proceeds obtained from
the exercise of any Options granted hereunder.  Upon settlement of an SAR, the
number of Shares underlying the portion of the SAR that is exercised will be
treated as having been delivered for purposes of determining the maximum number
of Shares available for grant under the Plan and shall not again be treated as
available for issuance under the Plan.

Shares delivered pursuant to the Plan may be, in whole or in part, authorized
and unissued Shares, or treasury Shares, including Shares repurchased by the
Company for purposes of the Plan.

4.2Adjustments in Authorized Shares and Awards; Corporate Transaction,
Liquidation or Dissolution.

(a)Adjustment in Authorized Shares and Awards.  In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Shares, or other property), recapitalization, forward or reverse stock split,
subdivision, consolidation or reduction of capital, reorganization, merger,
consolidation, scheme of arrangement, split-up, spin-off or combination
involving the Company or repurchase or exchange of Shares or other securities of
the Company or other rights to purchase Shares or other securities of the
Company, or other similar corporate transaction or event affects the Shares such
that any adjustment is determined by the Committee to be appropriate in order to
prevent dilution or enlargement of the benefits or potential benefits intended
to be made available under the Plan, then the Committee shall, in such manner as
it may deem equitable, adjust any or all of (i) the number and type of Shares
(or other securities or property) with respect to which Awards may be granted,
(ii) the number and type of Shares (or other securities or property) subject to
outstanding Awards, (iii) the Exercise Price with respect to any Option or SAR
or, if deemed appropriate, make provision for a cash payment to the holder of an
outstanding Award, and (iv) the number and kind of Shares of outstanding
Restricted Shares, or the Shares underlying any other form of
Award.  Notwithstanding the foregoing, no such adjustment shall be authorized
with respect to any Options or SARs to the extent that such adjustment would
cause the Option or SAR to violate Section 424(a) of the Code or otherwise
subject any Grantee to taxation under Section 409A of the Code; and provided
further that the number of Shares subject to any Award denominated in Shares
shall always be a whole number.  

(b)Merger, Consolidation or Similar Corporate Transaction.  In the event of a
merger or consolidation of the Company with or into another corporation or a
sale of substantially all of the stock of the Company (a “Corporate
Transaction”), unless an outstanding Award is assumed by the Surviving Company
or replaced with an equivalent Award granted by the Surviving Company in
substitution for such outstanding Award, the Committee shall cancel any
outstanding Awards that are not vested and nonforfeitable as of the consummation
of such Corporate Transaction (unless the Committee accelerates the vesting of
any such Awards) and with respect to any vested and nonforfeitable Awards, the
Committee may either (i) allow all Grantees to exercise such Awards of Options
and SARs within a reasonable period prior to the consummation of the Corporate
Transaction and cancel any outstanding Options or SARs that remain unexercised
upon consummation of the Corporate Transaction, or (ii) cancel any or all of
such outstanding Awards in exchange for a payment (in cash, or in securities or
other property) in an amount equal to the amount that the Grantee would have
received (net of the Exercise Price with respect to any Options or SARs) if such
vested Awards were settled or distributed or such vested Options and SARs were
exercised immediately prior to the consummation of the Corporate
Transaction.  Notwithstanding the foregoing, if an Option or SAR is not assumed
by the Surviving Company or replaced with an equivalent Award issued by the
Surviving Company and the Exercise Price with respect to any outstanding Option
or SAR exceeds the Fair Market Value of the Shares immediately prior to the
consummation of the Corporation Transaction, such Awards shall be cancelled
without any payment to the Grantee.

- 9 -

--------------------------------------------------------------------------------

 

(c)Liquidation or Dissolution of the Company.  In the event of the proposed
dissolution or liquidation of the Company, each Award will terminate immediately
prior to the consummation of such proposed action, unless otherwise provided by
the Committee.  Additionally, the Committee may, in the exercise of its sole
discretion, cause Awards to be vested and non-forfeitable and cause any
conditions on any such Award to lapse, as to all or any part of such Award,
including Shares as to which the Award would not otherwise be exercisable or
non-forfeitable and allow all Grantees to exercise such Awards of Options and
SARs within a reasonable period prior to the consummation of such proposed
action.  Any Awards that remain unexercised upon consummation of such proposed
action shall be cancelled.

(d)Deferred Compensation.  Notwithstanding the forgoing provisions of this
Section 4.2, if an Award constitutes deferred compensation within the meaning of
Code Section 409A, no payment or settlement of such Award shall be made pursuant
to Section 4.2(b) or (c), unless the Corporate Transaction or the dissolution or
liquidation of the Company, as applicable, constitutes a Change in Control.

Article 5.
Eligibility and General Conditions of Awards

5.1Eligibility.  The Committee may in its discretion grant Awards to any
Eligible Person, whether or not he or she has previously received an Award;
provided, however, that all Awards made to Non-Employee Directors shall be
determined by the Board in its sole discretion.  

5.2Award Agreement.  To the extent not set forth in the Plan, the terms and
conditions of each Award shall be set forth in an Award Agreement.

5.3General Terms and Termination of Affiliation.  The Committee may impose on
any Award or the exercise or settlement thereof, at the date of grant or,
subject to the provisions of Section 15.2, thereafter, such additional terms and
conditions not inconsistent with the provisions of the Plan as the Committee
shall determine, including terms requiring forfeiture, acceleration or pro-rata
acceleration of Awards in the event of a Termination of Affiliation by the
Grantee.  Except as may be required under the Delaware General Corporation Law,
Awards may be granted for no consideration other than prior and future
services.  Except as set forth in an Award Agreement or as otherwise determined
by the Committee, (a) all Options and SARs that are not vested and exercisable
at the time of a Grantee’s Termination of Affiliation, and any other Awards that
remain subject to a risk of forfeiture or which are not otherwise vested at the
time of the Grantee’s Termination of Affiliation shall be forfeited to the
Company and (b) all outstanding Options and SARs not previously exercised shall
expire three months after the Grantee’s Termination of Affiliation.

5.4Nontransferability of Awards.

(a)Each Award and each right under any Award shall be exercisable only by the
Grantee during the Grantee’s lifetime, or, if permissible under applicable law,
by the Grantee’s guardian or legal representative or by a transferee receiving
such Award pursuant to a qualified domestic relations order (a “QDRO”) as
defined in the Code or Title I of the Employee Retirement Income Security Act of
1974, as amended, or the rules thereunder.

(b)No Award (prior to the time, if applicable, Shares are delivered in respect
of such Award), and no right under any Award, may be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by a Grantee
otherwise than by will or by the laws of descent and distribution (or in the
case of Restricted Shares, to the Company) or pursuant to a QDRO, and any such
purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company or any
Affiliate; provided that the designation of a beneficiary to receive benefits in
the event of the Grantee’s death shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.

- 10 -

--------------------------------------------------------------------------------

 

(c)Notwithstanding subsections (a) and (b) above, to the extent provided in the
Award Agreement or as otherwise approved by the Committee, Options (other than
Incentive Stock Options) and Restricted Shares, may be transferred, without
consideration, to a Permitted Transferee.  For this purpose, a “Permitted
Transferee” in respect of any Grantee means any member of the Immediate Family
of such Grantee, any trust of which all of the primary beneficiaries are such
Grantee or members of his or her Immediate Family, or any partnership (including
limited liability companies and similar entities) of which all of the partners
or members are such Grantee or members of his or her Immediate Family; and the
“Immediate Family” of a Grantee means the Grantee’s spouse, children,
stepchildren, grandchildren, parents, stepparents, siblings, grandparents,
nieces and nephews.  Such Option may be exercised by such transferee in
accordance with the terms of the Award Agreement.  If so determined by the
Committee, a Grantee may, in the manner established by the Committee, designate
a beneficiary or beneficiaries to exercise the rights of the Grantee, and to
receive any distribution with respect to any Award upon the death of the
Grantee.  A transferee, beneficiary, guardian, legal representative or other
person claiming any rights under the Plan from or through any Grantee shall be
subject to and consistent with the provisions of the Plan and any applicable
Award Agreement, except to the extent the Plan and Award Agreement otherwise
provide with respect to such persons, and to any additional restrictions or
limitations deemed necessary or appropriate by the Committee.

(d)Nothing herein shall be construed as requiring the Committee to honor a QDRO
except to the extent required under applicable law.

5.5Cancellation and Rescission of Awards.  Unless the Award Agreement specifies
otherwise, the Committee may cancel, rescind, suspend, withhold, or otherwise
limit or restrict any unexercised Award at any time if the Grantee is not in
compliance with all applicable provisions of the Award Agreement and the Plan or
if the Grantee has a Termination of Affiliation.

5.6Stand-Alone, Tandem and Substitute Awards.  

(a)Awards granted under the Plan may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with, or in substitution for,
any other Award granted under the Plan unless such tandem or substitution Award
would subject the Grantee to tax penalties imposed under Section 409A of the
Code.  If an Award is granted in substitution for another Award or any non-Plan
award or benefit, the Committee shall require the surrender of such other Award
or non-Plan award or benefit in consideration for the grant of the new
Award.  Awards granted in addition to or in tandem with other Awards or non-Plan
awards or benefits may be granted either at the same time as or at a different
time from the grant of such other Awards or non-Plan awards or benefits;
provided, however, that if any SAR is granted in tandem with an Incentive Stock
Option, such SAR and Incentive Stock Option must have the same Grant Date, Term
and the Exercise Price of the SAR may not be less than the Exercise Price of the
Incentive Stock Option.

(b)The Committee may, in its discretion and on such terms and conditions as the
Committee considers appropriate in the circumstances, grant Awards under the
Plan (“Substitute Awards”) in substitution for stock and stock-based awards
(“Acquired Entity Awards”) held by current or former employees or non-employee
directors of, or consultants to, another corporation or entity who become
Eligible Persons as the result of a merger or consolidation of the employing
corporation or other entity (the “Acquired Entity”) with the Company or an
Affiliate or the acquisition by the Company or an Affiliate of property or stock
of the Acquired Entity immediately prior to such merger, consolidation or
acquisition in order to preserve for the Grantee the economic value of all or a
portion of such Acquired Entity Award at such price as the Committee determines
necessary to achieve preservation of economic value.  The limitations in Section
4.1 on the number of Shares reserved or available for grants shall not apply to
Substitute Awards granted under this Section 5.6(b).

- 11 -

--------------------------------------------------------------------------------

 

5.7Compliance with Rule 16b-3.  The provisions of this Section 5.7will not apply
unless and until the Company has a class of stock that is registered under
Section 12 of the Exchange Act.

(a)Six-Month Holding Period Advice.  Unless a Grantee could otherwise dispose of
or exercise a derivative security or dispose of Shares delivered under the Plan
without incurring liability under Section 16(b) of the Exchange Act, the
Committee may advise or require a Grantee to comply with the following in order
to avoid incurring liability under Section 16(b) of the Exchange Act:  (i) at
least six months must elapse from the date of acquisition of a derivative
security under the Plan to the date of disposition of the derivative security
(other than upon exercise or conversion) or its underlying equity security, and
(ii) Shares granted or awarded under the Plan other than upon exercise or
conversion of a derivative security must be held for at least six months from
the date of grant of an Award.

(b)Reformation to Comply with Exchange Act Rules.  To the extent the Committee
determines that a grant or other transaction by a Section 16 Person should
comply with applicable provisions of Rule 16b-3 (except for transactions
exempted under alternative Exchange Act rules), the Committee shall take such
actions as necessary to make such grant or other transaction so comply, and if
any provision of this Plan or any Award Agreement relating to a given Award does
not comply with the requirements of Rule 16b-3 as then applicable to any such
grant or transaction, such provision will be construed or deemed amended, if the
Committee so determines, to the extent necessary to conform to the then
applicable requirements of Rule 16b-3.  

(c)Rule 16b-3 Administration.  Any function relating to a Section 16 Person
shall be performed solely by the Committee or the Board if necessary to ensure
compliance with applicable requirements of Rule 16b-3, to the extent the
Committee determines that such compliance is desired.  Each member of the
Committee or person acting on behalf of the Committee shall be entitled to, in
good faith, rely or act upon any report or other information furnished to him by
any officer, manager or other employee of the Company or any Affiliate, the
Company’s independent certified public accountants or any executive compensation
consultant or attorney or other professional retained by the Company to assist
in the administration of the Plan.  

5.8Deferral of Award Payouts.  The Committee may permit a Grantee to defer, or
if and to the extent specified in an Award Agreement require the Grantee to
defer, receipt of the payment of cash or the delivery of Shares that would
otherwise be due by virtue of the lapse or waiver of restrictions with respect
to Restricted Stock Units, the satisfaction of any requirements or goals with
respect to Performance Units or Performance Shares, the lapse or waiver of the
deferral period for Deferred Stock, or the lapse or waiver of restrictions with
respect to Other Stock-Based Awards or Cash Incentive Awards.  If the Committee
permits such deferrals, the Committee shall establish rules and procedures for
making such deferral elections and for the payment of such deferrals, which
shall conform in form and substance with applicable regulations promulgated
under Section 409A of the Code and Article 16 to ensure that the Grantee is not
subjected to tax penalties under Section 409A of the Code with respect to such
deferrals.  Except as otherwise provided in an Award Agreement, any payment or
any Shares that are subject to such deferral shall be made or delivered to the
Grantee as specified in the Award Agreement or pursuant to the Grantee’s
deferral election.

Article 6.
Stock Options

6.1Grant of Options.  Subject to and consistent with the provisions of the Plan,
Options may be granted to any Eligible Person in such number, and upon such
terms, and at any time and from time to time as shall be determined by the
Committee.

- 12 -

--------------------------------------------------------------------------------

 

6.2Award Agreement.  Each Option grant shall be evidenced by an Award Agreement
that shall specify the Exercise Price, the Term of the Option, the number of
Shares to which the Option pertains, the time or times at which such Option
shall be exercisable and such other provisions as the Committee shall determine.

6.3Option Exercise Price.  The Exercise Price of an Option under this Plan shall
be determined in the sole discretion of the Committee but may not be less than
100% of the Fair Market Value of a Share on the Grant Date.  

6.4Grant of Incentive Stock Options.  At the time of the grant of any Option,
the Committee may in its discretion designate that such Option shall be made
subject to additional restrictions to permit it to qualify as an Incentive Stock
Option.  Any Option designated as an Incentive Stock Option:

(a)shall be granted only to an employee of the Company or a Subsidiary
Corporation;

(b)shall have an Exercise Price of not less than 100% of the Fair Market Value
of a Share on the Grant Date, and, if granted to a person who owns capital stock
(including stock treated as owned under Section 424(d) of the Code) possessing
more than 10% of the total combined voting power of all classes of capital stock
of the Company or any Subsidiary Corporation (a “More Than 10% Owner”), have an
Exercise Price not less than 110% of the Fair Market Value of a Share on its
Grant Date;

(c)shall be for a period of not more than 10 years (five years if the Grantee is
a More Than 10% Owner) from its Grant Date, and shall be subject to earlier
termination as provided herein or in the applicable Award Agreement;

(d)shall not have an aggregate Fair Market Value (as of the Grant Date) of the
Shares with respect to which Incentive Stock Options (whether granted under the
Plan or any other stock option plan of the Grantee’s employer or any parent or
Subsidiary Corporation (“Other Plans”)) are exercisable for the first time by
such Grantee during any calendar year (“Current Grant”), determined in
accordance with the provisions of Section 422 of the Code, which exceeds
$100,000 (the “$100,000 Limit”);

(e)shall, if the aggregate Fair Market Value of the Shares (determined on the
Grant Date) with respect to the Current Grant and all Incentive Stock Options
previously granted under the Plan and any Other Plans which are exercisable for
the first time during a calendar year (“Prior Grants”) would exceed the $100,000
Limit, be, as to the portion in excess of the $100,000 Limit, exercisable as a
separate option that is not an Incentive Stock Option at such date or dates as
are provided in the Current Grant;

(f)shall require the Grantee to notify the Committee of any disposition of any
Shares delivered pursuant to the exercise of the Incentive Stock Option under
the circumstances described in Section 421(b) of the Code (relating to holding
periods and certain disqualifying dispositions) (“Disqualifying Disposition”)
within 10 days of such a Disqualifying Disposition;

(g)shall by its terms not be assignable or transferable other than by will or
the laws of descent and distribution and may be exercised, during the Grantee’s
lifetime, only by the Grantee; provided, however, that the Grantee may, to the
extent provided in the Plan in any manner specified by the Committee, designate
in writing a beneficiary to exercise his or her Incentive Stock Option after the
Grantee’s death; and

- 13 -

--------------------------------------------------------------------------------

 

(h)shall, if such Option nevertheless fails to meet the foregoing requirements,
or otherwise fails to meet the requirements of Section 422 of the Code for an
Incentive Stock Option, be treated for all purposes of this Plan, except as
otherwise provided in subsections (d) and (e) above, as an Option that is not an
Incentive Stock Option.

Notwithstanding the foregoing and Section 3.2, the Committee may, without the
consent of the Grantee, at any time before the exercise of an Option (whether or
not an Incentive Stock Option), take any action necessary to prevent such Option
from being treated as an Incentive Stock Option.

6.5Payment of Exercise Price.  Except as otherwise provided in an Award
Agreement, Options shall be exercised by the delivery of a written notice of
exercise to the Company, setting forth the number of Shares with respect to
which the Option is to be exercised, accompanied by full payment for the Shares
made by any one or more of the following means:

(a)cash, personal check or wire transfer;

(b)with the approval of the Committee, delivery of Common Stock owned by the
Grantee prior to exercise, valued at Fair Market Value on the date of exercise;

(c)with the approval of the Committee, Shares acquired upon the exercise of such
Option, such Shares valued at Fair Market Value on the date of exercise;

(d)with the approval of the Committee, Restricted Shares held by the Grantee
prior to the exercise of the Option, valued at Fair Market Value on the date of
exercise; or

(e)subject to applicable law (including the prohibited loan provisions of
Section 402 of the Sarbanes Oxley Act of 2002), through the sale of the Shares
acquired on exercise of the Option through a broker-dealer to whom the Grantee
has submitted an irrevocable notice of exercise and irrevocable instructions to
deliver promptly to the Company the amount of sale proceeds sufficient to pay
for such Shares, together with, if requested by the Company, the amount of
federal, state, local or foreign withholding taxes payable by Grantee by reason
of such exercise.

The Committee may in its discretion specify that, if any Restricted Shares
(“Tendered Restricted Shares”) are used to pay the Exercise Price, (x) all the
Shares acquired on exercise of the Option shall be subject to the same
restrictions as the Tendered Restricted Shares, determined as of the date of
exercise of the Option, or (y) a number of Shares acquired on exercise of the
Option equal to the number of Tendered Restricted Shares shall be subject to the
same restrictions as the Tendered Restricted Shares, determined as of the date
of exercise of the Option.

Article 7.
Stock Appreciation Rights

7.1Issuance.  Subject to and consistent with the provisions of the Plan, the
Committee, at any time and from time to time, may grant SARs to any Eligible
Person either alone or in addition to other Awards granted under the Plan.  Such
SARs may, but need not, be granted in connection with a specific Option granted
under Article 6.  The Committee may impose such conditions or restrictions on
the exercise of any SAR as it shall deem appropriate.

7.2Award Agreements.  Each SAR grant shall be evidenced by an Award Agreement in
such form as the Committee may approve and shall contain such terms and
conditions not inconsistent with other provisions of the Plan as shall be
determined from time to time by the Committee.

- 14 -

--------------------------------------------------------------------------------

 

7.3SAR Exercise Price.  The Exercise Price of a SAR shall be determined by the
Committee in its sole discretion; provided that the Exercise Price shall not be
less than 100% of the Fair Market Value of a Share on the date of the grant of
the SAR.

7.4Exercise and Payment.  Upon the exercise of an SAR, a Grantee shall be
entitled to receive payment from the Company in an amount determined by
multiplying:

(a)The excess of the Fair Market Value of a Share on the date of exercise over
the Exercise Price; by

(b)The number of Shares with respect to which the SAR is exercised.

SARs shall be deemed exercised on the date written notice of exercise in a form
acceptable to the Committee is received by the Secretary of the Company.  The
Company shall make payment in respect of any SAR within five (5) days of the
date the SAR is exercised.  Any payment by the Company in respect of a SAR may
be made in cash, Shares, other property, or any combination thereof, as the
Committee, in its sole discretion, shall determine or, to the extent permitted
under the terms of the applicable Award Agreement, at the election of the
Grantee.

Article 8.
Restricted Shares

8.1Grant of Restricted Shares.  Subject to and consistent with the provisions of
the Plan, the Committee, at any time and from time to time, may grant Restricted
Shares to any Eligible Person in such amounts as the Committee shall determine.

8.2Award Agreement.  Each grant of Restricted Shares shall be evidenced by an
Award Agreement that shall specify the Period(s) of Restriction, the number of
Restricted Shares granted, and such other provisions as the Committee shall
determine.  The Committee may impose such conditions and/or restrictions on any
Restricted Shares granted pursuant to the Plan as it may deem advisable,
including restrictions based upon the achievement of specific performance goals,
time-based restrictions on vesting following the attainment of the performance
goals, and/or restrictions under applicable securities laws; provided that such
conditions and/or restrictions may lapse, if so determined by the Committee, in
the event of the Grantee’s Termination of Affiliation due to death, Disability,
or involuntary termination by the Company or an Affiliate without Cause.

8.3Consideration for Restricted Shares.  The Committee shall determine the
amount, if any, that a Grantee shall pay for Restricted Shares.

8.4Effect of Forfeiture.  If Restricted Shares are forfeited, and if the Grantee
was required to pay for such shares or acquired such Restricted Shares upon the
exercise of an Option, the Grantee shall be deemed to have resold such
Restricted Shares to the Company at a price equal to the lesser of (x) the
amount paid by the Grantee for such Restricted Shares, or (y) the Fair Market
Value of a Share on the date of such forfeiture.  The Company shall pay to the
Grantee the deemed sale price as soon as is administratively practical.  Such
Restricted Shares shall cease to be outstanding and shall no longer confer on
the Grantee thereof any rights as a stockholder of the Company, from and after
the date of the event causing the forfeiture, whether or not the Grantee accepts
the Company’s tender of payment for such Restricted Shares.

8.5Escrow; Legends.  The Committee may provide that the certificates for any
Restricted Shares (x) shall be held (together with a stock power executed in
blank by the Grantee) in escrow by the Secretary of the Company until such
Restricted Shares become nonforfeitable or are forfeited and/or (y) shall bear
an appropriate legend restricting the transfer of such Restricted Shares under
the Plan.  If any Restricted Shares become nonforfeitable, the Company shall
cause certificates for such shares to be delivered without such legend.

- 15 -

--------------------------------------------------------------------------------

 

Article 9.
Performance Units and Performance Shares

9.1Grant of Performance Units and Performance Shares.  Subject to and consistent
with the provisions of the Plan, Performance Units or Performance Shares may be
granted to any Eligible Person in such amounts and upon such terms, and at any
time and from time to time, as shall be determined by the Committee.

9.2Value/Performance Goals.  The Committee shall set performance goals in its
discretion which, depending on the extent to which they are met, will determine
the number or value of Performance Units or Performance Shares that will be paid
to the Grantee.

(a)Performance Unit.  Each Performance Unit shall have an initial value that is
established by the Committee at the time of grant.  

(b)Performance Share.  Each Performance Share shall have an initial value equal
to the Fair Market Value of a Share on the date of grant.

9.3Earning of Performance Units and Performance Shares.  After the applicable
Performance Period has ended, the holder of Performance Units or Performance
Shares shall be entitled to payment based on the level of achievement of
performance goals set by the Committee.  

At the discretion of the Committee, the settlement of Performance Units or
Performance Shares may be in cash, Shares of equivalent value, or in some
combination thereof, as set forth in the Award Agreement.

If a Grantee is promoted, demoted or transferred to a different business unit of
the Company during a Performance Period, then, to the extent the Committee
determines that the Award, the performance goals, or the Performance Period are
no longer appropriate, the Committee may adjust, change, eliminate or cancel the
Award, the performance goals, or the applicable Performance Period, as it deems
appropriate in order to make them appropriate and comparable to the initial
Award, the performance goals, or the Performance Period.

At the discretion of the Committee, a Grantee may be entitled to receive any
dividends or Dividend Equivalents declared with respect to Shares deliverable in
connection with vested Performance Shares which have been earned, but not yet
delivered to the Grantee.  

Article 10.
Deferred Stock and Restricted Stock Units

10.1Grant of Deferred Stock and Restricted Stock Units.  Subject to and
consistent with the provisions of the Plan, the Committee, at any time and from
time to time, may grant Deferred Stock and/or Restricted Stock Units to any
Eligible Person, in such amount and upon such terms as the Committee shall
determine.  Deferred Stock must conform in form and substance with applicable
regulations promulgated under Section 409A of the Code and with Article 16 to
ensure that the Grantee is not subjected to tax penalties under Section 409A of
the Code with respect to such Deferred Stock.  

10.2Vesting and Delivery.  

(a)Delivery with Respect to Deferred Stock.  Delivery of Shares subject to a
Deferred Stock grant will occur upon expiration of the deferral period or upon
the occurrence of one or more of the distribution events described in Section
409A(a)(2) of the Code as specified by the Committee in the Grantee’s Award
Agreement for the Award of Deferred Stock.  An Award of Deferred Stock may be
subject to such substantial risk of forfeiture conditions as the Committee may
impose, which conditions may lapse at such times or upon the achievement of such

- 16 -

--------------------------------------------------------------------------------

 

objectives as the Committee shall determine at the time of grant or
thereafter.  Unless otherwise determined by the Committee, to the extent that
the Grantee has a Termination of Affiliation while the Deferred Stock remains
subject to a substantial risk of forfeiture, such Deferred Shares shall be
forfeited, unless the Committee determines that such substantial risk of
forfeiture shall lapse in the event of the Grantee’s Termination of Affiliation
due to death, Disability, or involuntary termination by the Company or an
Affiliate without “cause.”

(b)Delivery with Respect to Restricted Stock Units.  Delivery of Shares subject
to a grant of Restricted Stock Units shall occur no later than the 15th day of
the third month following the end of the taxable year of the Grantee or the
fiscal year of the Company in which the Grantee’s rights under such Restricted
Stock Units are no longer subject to a substantial risk of forfeiture as defined
in final regulations under Section 409A of the Code.  Unless otherwise
determined by the Committee, to the extent that the Grantee has a Termination of
Affiliation while the Restricted Stock Units remains subject to a substantial
risk of forfeiture, such Restricted Stock Units shall be forfeited, unless the
Committee determines that such substantial risk of forfeiture shall lapse in the
event of the Grantee’s Termination of Affiliation due to death, Disability, or
involuntary termination by the Company or an Affiliate without “cause.”

10.3Voting and Dividend Equivalent Rights Attributable to Deferred Stock and
Restricted Stock Units.  A Grantee awarded Deferred Stock or Restricted Stock
Units will have no voting rights with respect to such Deferred Stock or
Restricted Stock Units prior to the delivery of Shares in settlement of such
Deferred Stock and/or Restricted Stock Units.  Unless otherwise determined by
the Committee, a Grantee will have the rights to receive Dividend Equivalents in
respect of Deferred Stock and/or Restricted Stock Units, which Dividend
Equivalents shall be deemed reinvested in additional Shares of Deferred Stock or
Restricted Stock Units, as applicable, which shall remain subject to the same
forfeiture conditions applicable to the Deferred Stock or Restricted Stock Units
to which such Dividend Equivalents relate.  

Article 11.
Dividend Equivalents

The Committee is authorized to grant Awards of Dividend Equivalents alone or in
conjunction with other Awards.  The Committee may provide that Dividend
Equivalents shall be paid or distributed when accrued or shall be deemed to have
been reinvested in additional Shares or additional Awards or otherwise
reinvested subject to distribution at the same time and subject to the same
conditions as the Award to which it relates; provided, however, that any
Dividend Equivalents granted in conjunction with any Award that is subject to
forfeiture conditions shall remain subject to the same forfeiture conditions
applicable to the Award to which such Dividend Equivalents relate and any
payments in respect of any Dividend Equivalents granted in conjunction with any
Options or SARs may not be conditioned, directly or indirectly, on the Grantee’s
exercise of the Options or SARs or paid at the same time that the Options or
SARs are exercised.  The timing of payment or distribution of Dividend
Equivalents must comply with the requirements of Section 409A of the Code.

Article 12.
Bonus Shares

Subject to the terms of the Plan, the Committee may grant Bonus Shares to any
Eligible Person, in such amount and upon such terms and at any time and from
time to time as shall be determined by the Committee.

- 17 -

--------------------------------------------------------------------------------

 

Article 13.
Other Stock-Based Awards

The Committee is authorized, subject to limitations under applicable law, to
grant such other Awards that are denominated or payable in, valued in whole or
in part by reference to, or otherwise based on, or related to, Shares, as deemed
by the Committee to be consistent with the purposes of the Plan, including
Shares awarded which are not subject to any restrictions or conditions,
convertible or exchangeable debt securities or other rights convertible or
exchangeable into Shares, and Awards valued by reference to the value of
securities of or the performance of specified Affiliates.  Subject to and
consistent with the provisions of the Plan, the Committee shall determine the
terms and conditions of such Awards.  Except as provided by the Committee,
Shares delivered pursuant to a purchase right granted under this Article 13
shall be purchased for such consideration, paid for by such methods and in such
forms, including cash, Shares, outstanding Awards or other property, as the
Committee shall determine.

Article 14.
Non-Employee Director Awards

Subject to the terms of the Plan, the Board may grant Awards to any Non-Employee
Director, in such amount and upon such terms and at any time and from time to
time as shall be determined by the full Board in its sole discretion.  Except as
otherwise provided in Section 5.6(b), a Non-Employee Director may not be granted
Awards with respect to Shares that have a Fair Market Value (determined as of
the date of grant) in excess of $500,000 in a single calendar year.  

Article 15.
Amendment, Modification, and Termination

15.1Amendment, Modification, and Termination.  Subject to Section 15.2, the
Board may, at any time and from time to time, alter, amend, suspend, discontinue
or terminate the Plan in whole or in part without the approval of the Company’s
stockholders, except that (a) any amendment or alteration shall be subject to
the approval of the Company’s stockholders if such stockholder approval is
required by any federal or state law or regulation or the rules of any stock
exchange or automated quotation system on which the Shares may then be listed or
quoted, and (b) the Board may otherwise, in its discretion, determine to submit
other such amendments or alterations to stockholders for approval.

15.2Awards Previously Granted.  Except as otherwise specifically permitted in
the Plan or an Award Agreement, no termination, amendment, or modification of
the Plan shall adversely affect in any material way any Award previously granted
under the Plan, without the written consent of the Grantee of such Award.

Article 16.
Compliance with Code Section 409A

16.1Awards Subject to Code Section 409A.  The provisions of this Article 16
shall apply to any Award or portion thereof that is or becomes deferred
compensation subject to Code Section 409A (a “409A Award”), notwithstanding any
provision to the contrary contained in the Plan or the Award Agreement
applicable to such Award.  

16.2Deferral and/or Distribution Elections.  Except as otherwise permitted or
required by Code Section 409A, the following rules shall apply to any deferral
and/or elections as to the form or timing of distributions (each, an “Election”)
that may be permitted or required by the Committee with respect to a 409A Award:

- 18 -

--------------------------------------------------------------------------------

 

(a)Any Election must be in writing and specify the amount being deferred, and
the time and form of distribution (i.e., lump sum or installments) as permitted
by this Plan.  An Election may but need not specify whether payment will be made
in cash, Shares or other property.

(b)Any Election shall become irrevocable as of the deadline specified by the
Committee, which shall not be later than December 31 of the year preceding the
year in which services relating to the Award commence; provided, however, that
if the Award qualifies as “performance-based compensation” for purposes of Code
Section 409A and is based on services performed over a period of at least twelve
(12) months, then the deadline may be no later than six (6) months prior to the
end of such Performance Period.

(c)Unless otherwise provided by the Committee, an Election shall continue in
effect until a written election to revoke or change such Election is received by
the Committee, prior to the last day for making an Election for the subsequent
year.

16.3Subsequent Elections.  Except as otherwise permitted or required by Code
Section 409A, any 409A Award which permits a subsequent Election to further
defer the distribution or change the form of distribution shall comply with the
following requirements:

(a)No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made;

(b)Each subsequent Election related to a distribution upon separation from
service, a specified time, or a Change in Control must result in a delay of the
distribution for a period of not less than five (5) years from the date such
distribution would otherwise have been made; and

(c)No subsequent Election related to a distribution to be made at a specified
time or pursuant to a fixed schedule shall be made less than twelve (12) months
prior to the date the first scheduled payment would otherwise be made.

16.4Distributions Pursuant to Deferral Elections.  Except as otherwise permitted
or required by Code Section 409A, no distribution in settlement of a 409A Award
may commence earlier than:

(a)Separation from Service;

(b)The date the Participant becomes Disabled (as defined in Section 2.15(b);

(c)The Participant’s death;

(d)A specified time (or pursuant to a fixed schedule) that is either (i)
specified by the Committee upon the grant of the Award and set forth in the
Award Agreement or (ii) specified by the Grantee in an Election complying with
the requirements of Section 16.2 and/or 16.3, as applicable; or

(e)A change in ownership of the Company or a substantial portion of its assets
within the meaning of Treasury Regulation Section 1.409A-3(i)(5)(v) or (vii) or
a change in effective control of the Company within the meaning of Treasury
Regulation Section 1.409A-3(i)(5)(vi) (a “Change in Control”).

16.5Six Month Delay.  Notwithstanding anything herein or in any Award Agreement
or Election to the contrary, to the extent that distribution of a 409A Award is
triggered by a Grantee’s Separation from Service, if the Grantee is then a
“specified employee” (as defined in Treasury Regulation Section 1.409A-1(i)), no
distribution may be made before the date which is six (6) months after such
Grantee’s Separation from Service, or, if earlier, the date of the Grantee’s
death.

- 19 -

--------------------------------------------------------------------------------

 

16.6Death or Disability.  Unless the Award Agreement otherwise provides, if a
Grantee dies or becomes Disabled before complete distribution of amounts payable
upon settlement of a 409A Award, such undistributed amounts, to the extent
vested, shall be distributed as provided in the Participants Election.  If the
Participant has made no Election with respect to distributions upon death or
Disability, all such distributions shall be paid in a lump sum within 90 days
following the date of the Participant’s death or Disability.

16.7No Acceleration of Distributions.  This Plan does not permit the
acceleration of the time or schedule of any distribution under a 409A Award,
except as provided by Code Section 409A and/or applicable regulations or rulings
issued thereunder.

Article 17.
Withholding

17.1Required Withholding.

(a)The Committee in its sole discretion may provide that when taxes are to be
withheld in connection with the exercise of an Option or SAR, or upon the lapse
of restrictions on Restricted Shares, or upon the transfer of Shares, or upon
payment of any other benefit or right under this Plan (the date on which such
exercise occurs or such restrictions lapse or such payment of any other benefit
or right occurs hereinafter referred to as the “Tax Date”), the Grantee may
elect to make payment for the withholding of federal, state and local taxes,
including Social Security and Medicare (“FICA”) taxes by one or a combination of
the following methods:

(i)payment of an amount in cash equal to the amount to be withheld (including
cash obtained through the sale of the Shares acquired on exercise of an Option
or SAR, upon the lapse of restrictions on Restricted Shares, or upon the
transfer of Shares, through a broker-dealer to whom the Grantee has submitted an
irrevocable instructions to deliver promptly to the Company, the amount to be
withheld);

(ii)delivering part or all of the amount to be withheld in the form of Common
Stock valued at its Fair Market Value on the Tax Date;

(iii)requesting the Company to withhold from those Shares that would otherwise
be received upon exercise of the Option or SAR, upon the lapse of restrictions
on Restricted Stock, or upon the transfer of Shares, a number of Shares having a
Fair Market Value on the Tax Date equal to the amount to be withheld; or

(iv)withholding from any compensation otherwise due to the Grantee.

The Committee in its sole discretion may provide that the maximum amount of tax
withholding upon exercise of an Option or SARs, upon the lapse of restrictions
on Restricted Shares, or upon the transfer of Shares, to be satisfied by
withholding Shares upon exercise of such Option or SAR, upon the lapse of
restrictions on Restricted Shares, or upon the transfer of Shares, pursuant to
clause (iii) above shall not exceed the minimum amount of taxes, including FICA
taxes, required to be withheld under federal, state and local law.  An election
by Grantee under this subsection is irrevocable.  Any fractional share amount
and any additional withholding not paid by the withholding or surrender of
Shares must be paid in cash.  If no timely election is made, the Grantee must
deliver cash to satisfy all tax withholding requirements.

(b)Any Grantee who makes a Disqualifying Disposition (as defined in Section
6.4(f)) or an election under Section 83(b) of the Code shall remit to the
Company an amount sufficient to satisfy all resulting tax withholding
requirements in the same manner as set forth in subsection (a).

- 20 -

--------------------------------------------------------------------------------

 

17.2Notification under Code Section 83(b).  If the Grantee, in connection with
the exercise of any Option, or the grant of Restricted Shares, makes the
election permitted under Section 83(b) of the Code to include in such Grantee’s
gross income in the year of transfer the amounts specified in Section 83(b) of
the Code, then such Grantee shall notify the Company of such election within 10
days of filing the notice of the election with the Internal Revenue Service, in
addition to any filing and notification required pursuant to regulations issued
under Section 83(b) of the Code.  The Committee may, in connection with the
grant of an Award or at any time thereafter, prohibit a Grantee from making the
election described above.

Article 18.
Additional Provisions

18.1Successors.  Subject to Section 4.2(b), all obligations of the Company under
the Plan with respect to Awards granted hereunder shall be binding on any
successor to the Company, whether the existence of such successor is the result
of a direct or indirect purchase, merger, consolidation, or otherwise of all or
substantially all of the business and/or assets of the Company.

18.2Severability.  If any part of the Plan is declared by any court or
governmental authority to be unlawful or invalid, such unlawfulness or
invalidity shall not invalidate any other part of the Plan.  Any Section or part
of a Section so declared to be unlawful or invalid shall, if possible, be
construed in a manner which will give effect to the terms of such Section or
part of a Section to the fullest extent possible while remaining lawful and
valid.

18.3Requirements of Law.  The granting of Awards and the delivery of Shares
under the Plan shall be subject to all applicable laws, rules, and regulations,
and to such approvals by any governmental agencies or national securities
exchanges as may be required.  Notwithstanding any provision of the Plan or any
Award, Grantees shall not be entitled to exercise, or receive benefits under,
any Award, and the Company (and any Affiliate) shall not be obligated to deliver
any Shares or deliver benefits to a Grantee, if such exercise or delivery would
constitute a violation by the Grantee or the Company of any applicable law or
regulation.

18.4Securities Law Compliance.

(a)If the Committee deems it necessary to comply with any applicable securities
law, or the requirements of any stock exchange upon which Shares may be listed,
the Committee may impose any restriction on Awards or Shares acquired pursuant
to Awards under the Plan as it may deem advisable.  In addition, if requested by
the Company and any underwriter engaged by the Company, Shares acquired pursuant
to Awards may not be sold or otherwise transferred or disposed of for such
period following the effective date of any registration statement of the Company
filed under the Securities Act as the Company or such underwriter shall specify
reasonably and in good faith, not to exceed 180 days in the case of the
Company’s initial public offering or 90 days in the case of any other public
offering.  All certificates for Shares delivered under the Plan pursuant to any
Award or the exercise thereof shall be subject to such stop transfer orders and
other restrictions as the Committee may deem advisable under the rules,
regulations and other requirements of the SEC, any stock exchange upon which
Shares are then listed, any applicable securities law, and the Committee may
cause a legend or legends to be put on any such certificates to make appropriate
reference to such restrictions.  If so requested by the Company, the Grantee
shall make a written representation to the Company that he or she will not sell
or offer to sell any Shares unless a registration statement shall be in effect
with respect to such Shares under the Securities Act of 1933, as amended, and
any applicable state securities law or unless he or she shall have furnished to
the Company, in form and substance satisfactory to the Company, that such
registration is not required.

(b)If the Committee determines that the exercise or nonforfeitability of, or
delivery of benefits pursuant to, any Award would violate any applicable
provision of securities laws or the

- 21 -

--------------------------------------------------------------------------------

 

listing requirements of any national securities exchange or national market
system on which are listed any of the Company’s equity securities, then the
Committee may postpone any such exercise, nonforfeitability or delivery, as
applicable, but the Company shall use all reasonable efforts to cause such
exercise, nonforfeitability or delivery to comply with all such provisions at
the earliest practicable date.

18.5Forfeiture Events. Notwithstanding any provisions herein to the contrary,
the Committee shall have the authority to determine (and may so provide in any
Award Agreement) that a Grantee’s (including his or her estate’s, beneficiary’s
or transferee’s) rights (including the right to exercise any Option or SAR),
payments and benefits with respect to any Award shall be subject to reduction,
cancellation, forfeiture or recoupment (to the extent permitted by applicable
law) in the event of the Participant’s termination for Cause; serious
misconduct; violation of the Company’s or an Affiliate’s policies; breach of
fiduciary duty; unauthorized disclosure of any trade secret or confidential
information of the Company or an Affiliate; breach of applicable noncompetition,
nonsolicitation, confidentiality or other restrictive covenants; or other
conduct or activity that is in competition with the business of the Company or
an Affiliate, or otherwise detrimental to the business, reputation or interests
of the Company and/or an Affiliate; or upon the occurrence of certain events
specified in the applicable Award Agreement (in any such case, whether or not
the Grantee is then an Employee or Non-Employee Director). The determination of
whether a Grantee's conduct, activities or circumstances are described in the
immediately preceding sentence shall be made by the Committee in its discretion,
and pending any such determination, the Committee shall have the authority to
suspend the exercise, payment, delivery or settlement of all or any portion of
such Grantee’s outstanding Awards pending any investigation of the matter.

18.6No Rights as a Stockholder.  No Grantee shall have any rights as a
stockholder of the Company with respect to the Shares (other than Restricted
Shares) which may be deliverable upon exercise or payment of such Award until
such Shares have been delivered to him or her.  Restricted Shares, whether held
by a Grantee or in escrow by the Secretary of the Company, shall confer on the
Grantee all rights of a stockholder of the Company, except as otherwise provided
in the Plan or Award Agreement.  At the time of a grant of Restricted Shares,
the Committee may require the payment of cash dividends thereon to be deferred
and, if the Committee so determines, reinvested in additional Restricted
Shares.  Stock dividends and deferred cash dividends issued with respect to
Restricted Shares shall be subject to the same restrictions and other terms as
apply to the Restricted Shares with respect to which such dividends are
issued.  The Committee may in its discretion provide for payment of interest on
deferred cash dividends.

18.7Nature of Payments.  Unless otherwise specified in the Award Agreement,
Awards shall be special incentive payments to the Grantee and shall not be taken
into account in computing the amount of salary or compensation of the Grantee
for purposes of determining any pension, retirement, death or other benefit
under (a) any pension, retirement, profit sharing, bonus, insurance or other
employee benefit plan of the Company or any Affiliate, except as such plan shall
otherwise expressly provide, or (b) any agreement between (i) the Company or any
Affiliate and (ii) the Grantee, except as such agreement shall otherwise
expressly provide.

18.8Non-Exclusivity of Plan.  Neither the adoption of the Plan by the Board nor
its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board to adopt such
other compensatory arrangements for employees or Non-Employee Directors as it
may deem desirable.

18.9Governing Law.  The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Delaware, other than
its laws respecting choice or conflicts of law rule or principles that might
otherwise refer construction or interpretation of the Plan to the substantive
law of another jurisdiction. Unless otherwise provided in the Award Agreement,
Participants are deemed to submit to the exclusive jurisdiction and venue of the
federal or state courts of the State of Delaware, to resolve any and all issues
that may arise out of or relate to the Plan or any related Award Agreement.

- 22 -

--------------------------------------------------------------------------------

 

18.10Unfunded Status of Awards; Creation of Trusts.  The Plan is intended to
constitute an “unfunded” plan for incentive and deferred compensation.  With
respect to any payments not yet made to a Grantee pursuant to an Award, nothing
contained in the Plan or any Award Agreement shall give any such Grantee any
rights that are greater than those of a general creditor of the Company;
provided, however, that the Committee may authorize the creation of trusts or
make other arrangements to meet the Company’s obligations under the Plan to
deliver cash, Shares or other property pursuant to any Award which trusts or
other arrangements shall be consistent with the “unfunded” status of the Plan
unless the Committee otherwise determines.

18.11Affiliation.  Nothing in the Plan or an Award Agreement shall interfere
with or limit in any way the right of the Company or any Affiliate to terminate
any Grantee’s employment or consulting contract at any time, nor confer upon any
Grantee the right to continue in the employ of or as an officer of or as a
consultant to or Non-Employee Director of the Company or any Affiliate.

18.12Participation.  No employee or officer shall have the right to be selected
to receive an Award under this Plan or, having been so selected, to be selected
to receive a future Award.

18.13Military Service.  Awards shall be administered in accordance with Section
414(u) of the Code and the Uniformed Services Employment and Reemployment Rights
Act of 1994.

18.14Construction.  The following rules of construction will apply to the
Plan:  (a) the word “or” is disjunctive but not necessarily exclusive, and (b)
words in the singular include the plural, words in the plural include the
singular, and words in the neuter gender include the masculine and feminine
genders and words in the masculine or feminine gender include the other neuter
genders.

18.15Headings.  The headings of articles and sections are included solely for
convenience of reference, and if there is any conflict between such headings and
the text of this Plan, the text shall control.

18.16Obligations.  Unless otherwise specified in the Award Agreement, the
obligation to deliver, pay or transfer any amount of money or other property
pursuant to Awards under this Plan shall be the sole obligation of a Grantee’s
employer; provided that the obligation to deliver or transfer any Shares
pursuant to Awards under this Plan shall be the sole obligation of the Company.

18.17No Right to Continue as Director.  Nothing in the Plan or any Award
Agreement shall confer upon any Non-Employee Director the right to continue to
serve as a director of the Company.

18.18Stockholder Approval.  All Incentive Stock Options granted on or after the
Effective Date and prior to the date the Company’s stockholders approve the Plan
are expressly conditioned upon and subject to approval of the Plan by the
Company’s stockholders.

- 23 -